Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00132-CR

                                 Leonard Garcia LAZO,
                                       Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 12-05-00060-CRK
                       Honorable Bert Richardson, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We GRANT appellate counsel’s motion to withdraw.

      SIGNED December 10, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice